Title: To Alexander Hamilton from Philip Schuyler, 17 August 1798
From: Schuyler, Philip
To: Hamilton, Alexander



Albany August 17th 1798
My Dear Sir

Since you left this, Governor Jay called on me, regretted that he had not had an opportunity of conversing with you, as he wished to have proposed to you to take the Superintendance of the fortifications at NYork should the Legislature make provision for those works. I observed that as Inspector to the Army, It would interfere with the duties of that office; and that the president or General Washington might require your attendance elsewhere; he said he would try to obtain their sanction. If you would undertake the superintendance, that It was not his intention that you should be embarrassed with Accounts, that proper persons would be appointed for that purpose and Such other agents employed to carry your orders into execution, as you should deem necessary. Your taking this business under your direction would doubtless be very beneficial to the community, but the difficulty of erecting efficient works to secure the city & port against a formidable attack from an enemy, unless more money was expended than will probably be appropriated by the Legislature, may put the character of the superintendant in risk, and faults imputed where in fact there were none. This is one point of view In which I have contemplated the Governors intention; on the other hand should the Offer be made you, and you decline, the Citizens may think hard of It. I mention this subject that you may have leisure to reflect on It, before you hear from the Governor.
Much diversity of Opinion prevails as to whom are to be the Candidates for the vacant seat of senator in Congress. I believe It will lay between Mr. James Watson and Mr John Tayler of this city, few If any of our friends like the latter, and many of them are averse to the former, and yet they cannot agree upon another—hence I apprehend that Tayler will prevail. Mr Leonard Gansevoort wanted his brother to be sent, and this has created much confusion in the feoderal part of the Legislature.
I have been less afflicted with pain since you left us than whilst you were here. I hope you did ⟨not⟩ suffer from the heavy rain which ⟨fell⟩ during your Journey to Salsbury, and that you Enjoy better health than when here. We all Join in love to you My Dear Eliza, the Children and all friends.
Please to Inform Mr Church that My Angelica embarks tomorrow. I have had so much writing to do, and am Still so engaged that I cannot write him by this Mail. God bless You My Dear Sir
I am Ever yours   most affectionately

Ph: Schuyler
Honl Genl. Hamilton

